Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, 9, and 11-20, drawn to receptacle terminals.
Group II, claims 21 and 23, drawn to methods of using receptacle terminals.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a receptacle terminal comprising:
a housing;
a first transporting unit which is configured to transport at least a first receptacle rack, which is arranged on a movable platform, within the housing along a linear guide from a first position to a second position,
a second transporting unit, wherein the first receptacle rack is at the first position accessible by the second transporting unit, and
a third transporting unit, wherein the third transporting unit comprises at least one of a conveyor and a lifter, 
and wherein the first receptacle rack is at the second position within the housing and manually accessible by a user through a first opening in the housing, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cohen et al. (US Pat. No. 6,331,437; hereinafter Cohen), further in view of Pedrazzini (US Pub. No. 2010/0312379).  
Cohen teaches a receptacle terminal (Col. 2 Lns. 19-28). The receptacle terminal comprises:
a housing (see Figs. 1A, 1B).
(Col. 12 Lns. 24-62, see Fig. 1B at cross-feed 95, which moves racks from infeed 80 to outfeed 100. A robot (not shown) can remove test tubes from the racks in one of eight predetermined registration positions on cross-feed 95. The beginning of cross-feed 95 by infeed 80 can be considered the second position, and any of the registration positions can be the first position, see Fig. 6B at platform 410 for gripping the rack on cross-feed 95).
A second transporting unit, wherein the first receptacle rack is at the first position accessible by the second transporting unit (Col. 12 Lns. 24-36, see Fig. 1B, A robot (not shown) can remove test tubes from the racks in one of eight predetermined registration positions on cross-feed 95. Any of the registration positions can be the first position).
Wherein the first receptacle rack is at the second position within the housing and manually accessible by a user through a first opening in the housing (Col. 12 Lns. 24-36, Col. 4 Lns. 54-67, see Fig. 1B at cross-feed 95. The beginning of cross-feed 95 by infeed 80 can be considered the second position, and is restricted from user access by door 35. Therefore, when the door 35 is opened, a user can access the second position).
Cohen fails to explicitly disclose a third transporting unit, wherein the third transporting unit comprises at least one of a conveyor and a lifter.
Pedrazzini is in the analogous field of apparatuses for handling test tubes (Pedrazzini [0052]). Pedrazzini teaches a third transporting unit, wherein the third transporting unit comprises at least one of a conveyor and a lifter (Pedrazzini; [0065], see Fig. 4 at conveyor belt 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receptacle terminal of Cohen to include a third transporting unit that comprises at least one of a conveyor and a lifter as in Pedrazzini. Pedrazzini teaches that a conveyor can be used to transport receptacle carriers to various locations as desired (Pedrazzini [0065]), and would be suitable in the apparatus of Cohen to allow receptacle carriers to travel from the in-feed to the cross-feed (Cohen; Col. 12 Lns. 5-7, see Fig. 1B at guide-rails 130, 131 for guiding racks from in-feed 80 to cross-feed 95).
A telephone call was made to Matthew Swanson on 1/27/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798